DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 0 has been entered.
 Response to Amendment
The Amendment filed 05/13/2022 has been entered. The amendments specify that the tab and tab connecting portion are positioned between the first cover member and the second cover member, wherein the first cover member is positioned on a side away from the cap plate covering the tab and the tab connection portion, and the second cover member is positioned on a side close to the cap plate covering the tab and the tab connection portion, and the first cover member is attached to an entire surface of the second region.
Support for the Amendment is found at Figs. 3-4 (first cover member attached to an entire surface of the second region) and at Fig. 10 (feature specifying the positioning of the cover members relative to the tab). 
Response to Arguments
Applicant’s arguments, see Remarks, filed 05/13/2022, with respect to the Amendment filed 05/13/2022 have been fully considered and are persuasive.  
Claim 1 was rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The Amendment removes ambiguous functional language; thus the rejection has been withdrawn. 
Claims 1, 5, 7-12 were rejected under 35 U.S.C. 103 as being unpatentable over Minamigata (JP 2014149933) in view of Choi (US 20110076533 A1) and Lee (US 20190363316 A1). Applicant’s arguments traversing the rejection have been fully considered and persuasive in view of the Amendment, thus the rejections are withdrawn. 
Allowable Subject Matter
Claims 1, 5, 7-12, 16 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art of record, taken alone or in combination, does not disclose or suggest the claimed secondary battery, comprising: an outer casing, comprising a case and a cap assembly connected to each other, the case is provided with an opening, the cap assembly comprises a cap plate and an electrode terminal connected to the cap plate, wherein the cap plate is adapted to cover the opening; an electrode assembly accommodated in the case and comprising a main body and a tab extending out from the main body, wherein the tab is electrically connected to the electrode terminal; a vent connected to the outer casing; and an insulating member at least partially disposed between the electrode assembly and the vent, wherein a projection of the vent on the main body is at least partially covered by the insulating member, the main body has a first surface facing the vent, and the insulating member comprises a main cover body covering at least a portion of the first surface, the vent is disposed on the cap plate, and the electrode assembly comprises two tabs, each of which extends from the first surface toward the cap plate, the main cover body comprises a first cover member and a second cover member, the first surface has a center line dividing the first surface into a first region and a second region disposed opposite to each other in a thickness direction of the electrode assembly, the two tabs are disposed in the first region and bent toward the second region in the thickness direction, the first cover member is adapted to at least cover the second region, and the second cover member is adapted to at least cover the first region, the secondary battery further comprises connecting pieces, two connecting pieces in pairs are located between the cap plate and the electrode assembly, each of the connecting pieces comprises a terminal connection portion connected to the electrode terminal and a tab connection portion connected to the tab, the second cover member is further adapted to cover a surface of the tab connection portion facing the cap plate, and a portion of the second cover member located between the two connecting pieces in a length direction of the electrode assembly is connected to the first cover member, the tab and tab connecting portion are positioned between the first cover member and the second cover member, wherein the first cover member is positioned on a side away from the cap plate covering the tab and the tab connection portion, and the second cover member is positioned on a side close to the cap plate covering the tab and the tab connection portion, and the first cover member is attached to an entire surface of the second region. 
In particular, the prior art of record fails to teach that the first cover member is attached to an entire surface of the second region in combination with the other limitations of claim 1. The inventive feature provides the benefit of better covering the top surface of the electrode assembly and preventing the corrosion of the vent. See Remarks filed 05/13/2022, page 10. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin K Eng whose telephone number is (571)272-1328. The examiner can normally be reached Monday to Friday: 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on (571)-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.K.E./Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729